Citation Nr: 1039642	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-10 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an increased disability rating for diabetes 
mellitus, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Buffalo, New York 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO continued a 20 percent 
disability rating for diabetes mellitus.

In April 2008, and again in May 2009, the Board remanded the case 
to the VA Appeals Management Center (AMC) for the development of 
additional evidence.  The Board is satisfied that there has been 
substantial compliance with the remand directives.  The Board 
will proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

The issues of diabetic nephropathy and hypertension caused 
or aggravated by service connected diabetes mellitus have 
been recently raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's diabetes has required more than one daily injection 
of insulin and restricted diet, but the most probative evidence 
does not establish that the Veteran requires regulation of 
activities to control his diabetes. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.119, Diagnostic Code 7913.

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, in letters dated in November 2004 and May 2008 
letters, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claim for 
an increased rating, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The letters advised the Veteran 
to submit evidence from medical providers, statements from others 
who could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his disability.  
April 2006, May 2008 and June 2008 letters advised the Veteran of 
the necessity of providing medical or lay evidence demonstrating 
the level of disability and the effect that the disability has on 
his employment.  The notice also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to a 
disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific").  The April 2006 and May 
2008 letters also advised the Veteran how effective dates are 
assigned, and the type evidence which impacts that determination.  
The case was last adjudicated in an August 2010 supplemental 
statement of the case.  

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post-service treatment records and 
reports, records from the Social Security Administration (SSA), 
and VA examination reports.  

The Veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran actively 
participated in the claims process by submitting argument and 
reporting for VA examinations.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process, and he has done so.  Any error in the sequence of events 
or content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Rating for Diabetes Mellitus

The Veteran filed a claim in 2000 for service connection for 
diabetes mellitus.  In a January 2002 rating decision, the RO 
granted service connection, effective in May 2000, and assigned a 
20 percent disability rating.  The Veteran filed the instant 
claim for an increased rating in September 2004.  The March 2005 
decision confirmed and continued the 20 percent rating. 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern 
is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 



The rating schedule provides the following criteria for rating 
diabetes:

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength 
or complications that would be compensable if 
separately evaluated  
............................................. 
100 percent

Requiring insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus 
complications that would not be compensable if 
separately evaluated
   
................................................
.............................. 60 percent

Requiring insulin, restricted diet, and 
regulation of activities
   
................................................
.............................. 40 percent

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet  
......................................... 20 
percent

Manageable by restricted diet only  
........................ 10 percent

Note (1): Evaluate compensable complications of 
diabetes separately unless they are part of the 
criteria used to support a 100 percent 
evaluation. Noncompensable complications are 
considered part of the diabetic process under 
diagnostic code 7913.

38 C.F.R. § 4.119, Diagnostic Code 7913

The claims file contains records of VA outpatient treatment of 
the Veteran in 
2004 through 2010.  Those records show ongoing treatment for 
diabetes.  Records from the SSA indicate the Veteran was found to 
be disabled since 1995 due to degenerative disc disease.

In his September 2004 claim, the Veteran asserted that his 
diabetes had worsened.  The Veteran submitted a checklist signed 
by a physician regarding his diabetes, dated in October 2004.  
The physician checked the box indicating that the Veteran's 
diabetes required insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic heath care provider.  The physician 
entered remarks that the Veteran had had at least two episodes of 
hypoglycemia over the preceding year in which the ambulance squad 
was called.  No discussion as to 
how activities were regulated was provided.  The physician who 
signed the statement is affiliated with Massena Memorial Hospital 
in Massena, New York.  A VA outpatient clinic is located in that 
hospital.  The Veteran reports that the physician has treated him 
for his back problems.  

The Veteran had a VA diabetes examination in December 2004.  The 
Veteran indicated that he continued to be on disability due to a 
back condition.  He stated that restrictions due to his diabetes 
included following a restricted diet, and being told not to do 
excessive work without taking breaks.  The Veteran reported that 
his last emergency room visit for hypoglycemia was in May 2003 
with no subsequent visits.  He noted he self-treated a low blood 
sugar episode a few weeks previously with orange juice.

In April 2006, a VA clinician completed a VA diabetes information 
form.  The clinician checked the box indicating that the 
Veteran's diabetes required insulin, restricted diet, and 
regulation of activities.  Despite a request on the form to 
describe the regulation of activities, the clinician did not 
provide such information.

In VA treatment in August 2006, the Veteran reported that he was 
unable to complete a treadmill test due to lower extremity pain 
and shortness of breath.  From 2007 forward, VA clinicians found 
that the Veteran had chronic obstructive pulmonary disease.

The Veteran had a VA diabetes examination in August 2008.  The 
examiner reported having reviewed the claims file.  The Veteran 
reported that his treatment was injected insulin two times per 
day.  He indicated that he saw a diabetes care provider every 
three months.  He stated that he had not had recent 
hospitalizations for ketoacidosis or hypoglycemic reactions.  He 
related that his most recent hypoglycemic reaction occurred about 
two years before the 2008 examination.  He reported that he had 
not worked since a back injury.  He indicated that he performed 
his own activities of daily living, drove a car, and mowed his 
lawn using a riding mower.  He stated that his activity was 
somewhat limited due to his back problems.  The examiner stated 
the opinion that the Veteran was not required to avoid strenuous 
occupational and recreational activities in order to control his 
diabetes.  The examiner noted that the Veteran's statements and 
the evidence of record indicated that he was limited by back 
pain.

In April 2010, the Veteran sought VA treatment, reporting a 
several month history of episodes of syncope with collapse, 
occurring up to two to three times per day.  The treating 
clinicians adjusted the Veteran's blood pressure medication and 
instructed him to monitor his blood pressure.  On follow-up, the 
Veteran reported having no further episodes.

In a May 2010 examination, a VA clinician found that the Veteran 
had peripheral neuropathy of both upper and both lower 
extremities.  The neurologist indicated that the neuropathy was 
due to diabetes and heavy alcohol use.  In an August 2010 rating 
decision, the RO granted service connection for peripheral 
neuropathy of both upper and both lower extremities, as secondary 
to diabetes.  For each extremity the RO assigned a 10 percent 
rating.

The Veteran's diabetes requires insulin and a restricted diet.  
There is evidence for and against a finding that his diabetes 
requires regulation of activities.  VA outpatient treatment 
records that address the Veteran's diabetes contain notations of 
his insulin treatment and his restricted diet; but those records 
are silent as to regulation of activities due to diabetes.  They 
do not reflect that visits to a diabetic care provider were 
required twice a month.  On the forms completed in October 2004 
and April 2006, clinicians stated that the Veteran's diabetes 
requires regulation of activity.  However, neither clinician 
explained what the regulation of activities was, nor whether such 
was required to control diabetes, rather than due to other 
factors such as physical limitations from other health problems.  
In addition, both forms were merely check lists completed by the 
clinicians with no examination findings indicated.  Moreover, the 
clinician signing the October 2004 form noted the Veteran had at 
least 2 episodes of hypoglycemia in the past year in which the 
ambulance squad was called.  However, the Veteran reported to the 
VA examiner in December 2004 that his last emergency room visit 
for hypoglycemia was in May 2003.  Records of such treatment were 
considered in a prior RO adjudication for diabetes and show the 
last treatment for low blood sugar was in June 2003, more than 
one year prior to the completion of the form.  Thus, the 
statement on the October 2004 form was inaccurate.  Moreover, 
that clinician checked off that the Veteran had visual 
complications from diabetes.  However, a VA optometry clinic 
report less than one month prior noted the Veteran does not have 
diabetic retinopathy.  Accordingly, the Board concludes that the 
information contained on these forms is entitled to less 
probative weight.  Conversely, the VA examiner who conducted the 
August 2008 examination concluded that the Veteran had 
restriction of activity due to back pain, but that his diabetes 
did not require limitation of activities.  That clinician 
conducted a thorough physical examination and reviewed the 
Veteran's claims file.  As such, this examination is accorded 
great probative weight.

In summary, the most probative evidence reflects that while the 
Veteran requires restricted diet and insulin, avoidance of 
strenuous occupational and recreational activities is not 
required to control his diabetes.  Rather, his restriction in 
activities has been reported by the most probative evidence as 
being due to other conditions.  The record also does not reflect 
that the Veteran was hospitalized during the course of the claim 
due to ketoacidosis or hypoglycemic reactions.  While he was 
hospitalized in July 2004 and in August 2008, the 
hospitalizations were necessitated by conditions other than 
ketoacidosis or hypoglycemia.  In this regard, the July 2004 
admission was for left testicle problems and the 2008 admission 
was for severe angioedema due to a reaction to Ace inhibitors.  
Thus, the 20 percent evaluation adequately reflects the Veteran's 
disability level from diabetes, and a higher rating is not more 
nearly approximated.  The Veteran is separately rated for 
complications of peripheral neuropathy and erectile dysfunction.  
As such, those symptoms cannot be considered when assigning an 
evaluation for diabetes.  See 38 C.F.R. § 4.14 (the evaluation of 
the same manifestation or disability under different diagnoses is 
to be avoided).  

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the severity of his diabetes.  Accordingly, the Board 
finds that the preponderance of the evidence is against the claim 
for an increased rating for diabetes.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provide for 
additional or more severe symptoms than currently shown by the 
evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted. 




ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes 
mellitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


